Per Curiam:
The personal property levied upon, and which is involved in this sheriff’s interpleader, was purchased by the plaintiff below at a sheriff’s sale, and subsequently leased by him to Shive Brothers, the defendants in the execution. Upon the trial below, an agreement in writing was put in evidence by which it appeared that the said personal property was purchased for the joint benefit of the plaintiff and one Samuel Humphrey, who also had an execution against Shive Brothers, and that by said agreement the plaintiff was to pay over to Mr. Humphrey one sixth of the rent received for the use of said property. Upon this state of facts the learned judge refused to instruct the jury, as requested by the defendants, “ that as to one sixth of the goods levied on they must find a verdict for the defendants.” Upon this branch of the case, the learned judge charged: “ But if you find that Humphrey owned one sixth of the goods, and not of the proceeds, then for that one sixth your verdict should be for the defendants.” This ruling was more favorable to the defendants than they had a right to expect. This-is not the case of a claimant who established his title to certain of the articles levied upon, and failed as to other articles. In such case, the verdict would properly be in his favor for the articles shown to be his, and for the defendant as to the residue. Here the plaintiff proved title to all of the articles; he purchased them at the sheriff’s sale ; he had the possession and the' right of possession, and the right to *161lease tbem to Sliive Brothers. It was true be was to account to Humphrey for one sixth of the rent, but what was that to the defendants ? The plaintiff’s title was good as against them and all the world, except Humphrey, and he is not here complaining. Van Winkle v. Young, 37 Pa. 214; Rush v. Vought, 55 Pa. 437; and Shafer v. Senseman, 125 Pa. 310, are not in point.
Judgment affirmed.